Exhibit 10.1

 

LOGO [g54483image1.jpg]

 

September 1, 2005

 

Board of Directors

World Health Alternatives, Inc.

777 Penn Center Boulevard

Pittsburgh, PA 15235

 

Members of the Board of Directors:

 

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal, LLC (“A&M”) and World Health Alternatives, Inc. (the
“Company”), including the scope of the services to be performed and the basis of
compensation for those services. Upon execution of this letter by each of the
parties below and receipt of the retainer described below, this letter will
constitute an agreement between the Company and A&M.

 

  1. Description of Services

 

  a. Officers. In connection with this engagement, A&M shall make available to
the Company:

 

  1. Scott Phillips will lead the project for A&M and serve as the Chief
Restructuring Officer (the “CRO”);

 

  2. David Friend, MD to serve as an Executive Officer serving as technical
advisor focused on stabilizing the company and developing strategic alternatives
to address the existing crises;

 

  3. Scott Phillips and David Friend will constitute the A&M Team (together with
the Additional Officers (as defined below) the “Team”); and

 

  4. Upon the mutual agreement of A&M and the Board of Directors of the Company
(the “Board”), such additional personnel as are necessary to assist in the
performance of the duties set forth in clause 1.b below (the “Additional
Officers”). Such Additional Officers shall be designated by the Company as
executive officers.

LOGO [g54483image2.jpg]

 

 



--------------------------------------------------------------------------------

World Health Alternatives, Inc., Retention Agreement, September 1, 2005

 

  b. Duties.

 

  (i) The Team shall provide Interim Management services designed to manage /
stabilize the core business operations;

 

  (ii) The CRO and Dr. Friend, together with any Additional Officers, in
cooperation with the Interim Chief Executive Officer of the Company (the “CEO”),
shall perform a financial review of the Company, including but not limited to a
review and assessment of financial information that has been, and that will be,
provided by the Company to its creditors, including without limitation its short
and long-term projected cash flows;

 

  (iii) The CRO shall assist in the identification of cost reduction and
operations improvement opportunities;

 

  (iv) The CRO shall assist the CEO in developing for the Board’s review
possible restructuring plans or strategic alternatives for maximizing the
enterprise value of the Company’s various business lines;

 

  (v) The CRO shall serve as the principal contact with the Company’s creditors
with respect to the Company’s financial and operational matters; and

 

  (vi) The CRO shall perform such other services as requested or directed by the
Board and CEO and agreed to by such officer.

 

  c. Reporting. The CRO shall report to the Board.

 

  d. Employment by A&M. The Team will continue to be employed by A&M and while
rendering services to the Company will continue to work with other personnel at
A&M in connection with other unrelated matters, which will not unduly interfere
with services pursuant to this engagement. With respect to the Company, however,
the Team shall operate under the direction of the Board.

 

  e. Projections; Reliance; Limitation of Duties. You understand that the
services to be rendered by the Team may include the preparation of projections
and other forward-looking statements, and that numerous factors can affect the
actual results of the Company’s operations, which may materially and adversely
differ

 

Page 2 of 8



--------------------------------------------------------------------------------

World Health Alternatives, Inc., Retention Agreement, September 1, 2005

 

from those projections and other forward-looking statements. In addition, the
Team will be relying on information provided by other members of the Company’s
management in the preparation of those projections and other forward-looking
statements. Neither the Team, nor A&M makes any representation or guarantee that
an appropriate restructuring proposal or strategic alternative can be formulated
for the Company, that any restructuring proposal or strategic alternative
presented to the Board will be more successful than all other possible
restructuring proposals or strategic alternatives, that restructuring is the
best course of action for the Company or, if formulated, that any proposed
restructuring plan or strategic alternative will be accepted by any of the
Company’s creditors, shareholders and other constituents including the
bankruptcy court. Further, neither the Team, nor A&M assumes responsibility for
the selection of any restructuring proposal or strategic alternative that any
such officer assists in formulating and presenting to the Board, and the Team
shall be responsible for implementation only of the proposal or alternative
approved by the Board and the bankruptcy court and only to the extent and in the
manner authorized and directed by the Board and the bankruptcy court.

 

  f. Additional Duties and Responsibilities. Upon the mutual agreement of the
Company and A&M, and subject to bankruptcy court approval if necessary, A&M may
provide such additional personnel as the Company may request to assist in
performing other services as may be agreed to, on such terms and conditions and
for such compensation as the Company and A&M shall agree.

 

  2. Compensation

 

  a. Professional fees for the services of the Team detailed above shall be
based on our standard hourly rates and billed at the rate of $125,000 per month
(the “Fixed Monthly Fee”). Our standard hourly rates by staff level are as
follows:

 

Managing Director    $525 to $600 per hour Director    $350 to $475 per hour
Associate    $225 to $300 per hour Analyst    $125 to $175 per hour

 

Standard fees in excess of $125,000 in any month for the services of the Team
will not be billed to the Company.

 

Our Fixed Monthly Fee shall be subject to adjustment annually at such time as
A&M adjusts its rates generally.

 

Page 3 of 8



--------------------------------------------------------------------------------

World Health Alternatives, Inc., Retention Agreement, September 1, 2005

 

  b. In addition to the Fixed Monthly Fee, the Company and A&M recognize that it
is appropriate that A&M receive incentive compensation for its services
hereunder, in addition to the compensation set forth above. To establish such
incentive compensation, A&M and the Company will seek to reach agreement within
thirty days from the date hereof on the amount of such incentive compensation
and the terms on which it shall be payable. It is understood by A&M and the
Company that:

 

  (i) No incentive compensation shall be paid to A&M if the Company enters into
an executed agreement to sell, merge or liquidate the company prior to January
1, 2006, and

 

  (ii) The amount of the incentive compensation, if payable, shall be fixed at
between $800,000.00 and $1,000,000.00.

 

If no written agreement is reached with respect to the amount or terms upon
which any incentive is to be paid, no such incentive compensation shall be owed.

 

  c. In addition, A&M will be reimbursed by the Company for the reasonable
out-of-pocket expenses of the Team, and if applicable, other A&M personnel,
incurred in connection with this assignment, such as travel, lodging,
duplications, computer research, messenger and telephone charges. In addition,
A&M shall be reimbursed by the Company for the reasonable fees and expenses of
its counsel incurred in connection with the preparation, negotiation,
enforcement and approval of this agreement. All fees and expenses due to A&M
will be billed on a monthly basis or, at A&M’s discretion, more frequently.

 

  d. The Company shall promptly remit to A&M a retainer in the amount of
$150,000, which shall be credited against any amounts due at the termination of
this engagement and returned upon the satisfaction of all obligations hereunder.

 

  3. Term

 

The engagement will commence as of the date hereof and may be terminated by
either party without cause by giving 30 days’ written notice to the other party.
In the event of any such termination, any fees and expenses due to A&M shall be
remitted promptly (including fees and expenses that accrued prior to but were
invoiced subsequent to such termination). The Company may immediately terminate
A&M’s services

 

Page 4 of 8



--------------------------------------------------------------------------------

World Health Alternatives, Inc., Retention Agreement, September 1, 2005

 

hereunder at any time for Cause by giving written notice to A&M. Upon any such
termination, the Company shall be relieved of all of its payment obligations
under this Agreement, except for the payment of fees and expenses through the
effective date of termination (including fees and expenses that accrued prior to
but were invoiced subsequent to such termination) and its obligations under
paragraph 7.

 

For purposes of this Agreement, “Cause” shall mean if (i) the CRO is convicted
of, admits guilt in a written document filed with a court of competent
jurisdiction to, or enters a plea of nolo contendere to, an allegation of fraud,
embezzlement, misappropriation or any felony; (ii) the CRO willfully disobeys a
lawful direction of the Board; or (iii) a material breach of any of A&M’s or the
CRO material obligations under this Agreement which is not cured within 15 days
of the Company’s written notice thereof to A&M describing in reasonable detail
the nature of the alleged breach. For purposes of this Agreement, termination
for “Good Reason” shall mean either its resignation caused by a breach by the
Company of any of its material obligations under this Agreement that is not
cured within 15 days of A&M having given written notice of such breach to the
Company describing in reasonable detail the nature of the alleged breach or a
filing of a petition under Chapter 11 of the United States Bankruptcy Code in
respect of the Company unless within 45 days thereafter (or, if sooner, prior to
the date on which a plan of reorganization is confirmed or the case is converted
to one under Chapter 7), the Company has obtained judicial authorization to
continue the engagement on the terms herein pursuant to an order which has
become a final, nonappealable order.

 

  4. No Audit, Duty to Update.

 

It is understood that the Team and A&M are not being requested to perform an
audit, review or compilation, or any other type of financial statement reporting
engagement that is subject to the rules of the AICPA, SEC or other state or
national professional or regulatory body. They are entitled to rely on the
accuracy and validity of the data disclosed to them or supplied to them by
employees and representatives of the Company. The Team and A&M are under no
obligation to update data submitted to them or review any other areas unless
specifically requested by the Board to do so.

 

  5. No Third Party Beneficiary.

 

The Company acknowledges that all advice (written or oral) given by A&M to the
Company in connection with this engagement is intended

 

Page 5 of 8



--------------------------------------------------------------------------------

World Health Alternatives, Inc., Retention Agreement, September 1, 2005

 

solely for the benefit and use of the Company (limited to its Board and
management) in considering the matters to which this engagement relates.

 

The Company agrees that no such advice shall be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time in any manner or for
any purpose other than accomplishing the tasks referred to herein without A&M’s
prior approval (which shall not be unreasonably withheld), except as required by
law.

 

  6. Conflicts.

 

A&M is not currently aware of any relationship (i) that would create a conflict
of interest with the Company or those parties-in-interest of which you have made
us aware or (ii) that would preclude us from being a “professional person” under
Sections 327 and 330 of the United States Bankruptcy Code. Because A&M is a
consulting firm that serves clients on an international basis in numerous cases,
both in and out of court, it is possible that A&M may have rendered services to
or have business associations with other entities or people which had or have or
may have relationships with the Company, including creditors of the Company. In
the event you accept the terms of this engagement, A&M will not represent, and
A&M has not represented, the interests of any such entities or people in
connection with this matter.

 

  7. Confidentiality / Non-Solicitation.

 

The Team and A&M shall keep as confidential all non-public information received
from the Company in conjunction with this engagement, except (i) as requested by
the Company or its legal counsel, provided that A&M provides written notice to
the Company prior to disclosure; (ii) as required by legal proceedings or (iii)
as reasonably required in the performance of this engagement. All obligations as
to non-disclosure shall cease as to any part of such information to the extent
that such information is or becomes public other than as a result of a breach of
this provision. Except as specifically provided for in this letter, the Company
on behalf of itself and any successor-in-interest to the Company agrees not to
solicit, recruit or hire any employees of A&M that provided services to the
Company effective from the date of this Agreement and continuing for a period of
two years subsequent to the termination of this engagement. Should the Company
or any successor-in-interest to the Company extend offers of employment to or
otherwise engage any A&M employee that provided services to the Company (other
than as specifically provided for in this Agreement) and should such an offer be
accepted, A&M will be entitled to

 

Page 6 of 8



--------------------------------------------------------------------------------

World Health Alternatives, Inc., Retention Agreement, September 1, 2005

 

a fee based upon such individual’s hourly rates multiplied by an assumed annual
billing of 2,000 hours. This fee would be payable at the time of the
individual’s acceptance of employment from the Company.

 

  8. Indemnification.

 

The Company shall indemnify the Team to the same extent as the most favorable
indemnification it extends to its officers or directors, whether under the
Company’s bylaws, its certificate of incorporation, by contract or otherwise,
and no reduction or termination in any of the benefits provided under any such
indemnities shall affect the benefits provided to the Team. The Team shall be
covered as an officer under the Company’s existing director and officer
liability insurance policy. The Company shall also maintain any such insurance
coverage for the Team for a period of not less than two years following the date
of the termination of such officer’s services hereunder; provided, however, that
if the Company files a petition in bankruptcy or files a petition or otherwise
seeks relief under or pursuant to any bankruptcy, insolvency or reorganization
statute or proceeding or if a petition in bankruptcy is filed against it, then
the Company shall use its best efforts to obtain such insurance coverage or
comparable coverage. The provisions of this section 8 are in the nature of
contractual obligations and no change in applicable law or the Company’s
charter, bylaws or other organizational documents or policies shall affect the
Team’s rights hereunder. The indemnity provisions detailed in the attached
Indemnification Agreement, dated September 1, 2005, are incorporated herein and
the termination of this agreement or the engagement shall not affect those
provisions, which shall survive termination.

 

  9. Miscellaneous.

 

This Agreement (together with the attached indemnity provisions) shall be: (a)
governed and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof; (b) incorporates the entire understanding of the
parties with respect to the subject matter thereof; and (c) may not be amended
or modified except in writing executed by each of the signatories hereto. The
Company and A&M agree to waive trial by jury in any action, proceeding or
counterclaim brought by or on behalf of the parties hereto with respect to any
matter relating to or arising out of the performance or non-performance of the
Company or A&M hereunder.

 

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

Page 7 of 8



--------------------------------------------------------------------------------

World Health Alternatives, Inc., Retention Agreement, September 1, 2005

 

Very truly yours, Alvarez & Marsal, LLC By:  

/s/ Scott K. Phillips

--------------------------------------------------------------------------------

    Scott K. Phillips     Managing Director

 

ACCEPTED AND AGREED: World Health Alternatives, Inc. By:  

/s/ John Sercu

--------------------------------------------------------------------------------

    John Sercu, Interim CEO

 

Page 8 of 8